DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 has been considered by the examiner.
Claims 29-48 have been examined.
Claims 1-28 are cancelled.
Claim Objections
Claims 29-45 are objected to because of the following informalities:
In line 17 of claim 29, “logical channel prioritisation” should be corrected to – logical channel [[prioritisation]] prioritization--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 33-34 are objected to because of the following informalities:
In lines 1 and 3 of claim 33, “logical channel prioritisation” should be corrected to – logical channel [[prioritisation]] prioritization--. 
In line 2 of claim 33, “prioritised bit rate” should be corrected to – [[prioritised]] prioritized  bit rate--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 34 is objected to because of the following informalities:
In lines 1-2 of claim 34, “logical channel prioritisation” should be corrected to – logical channel [[prioritisation]] prioritization--. Appropriate correction is required.

Claim 45 is objected to because of the following informalities:
In claim 45, “according to any of claims 29” is line 1 should be corrected to -- according to [[any of claims 29]] claim 29--.
Appropriate correction is required.

Claim 48 is objected to because of the following informalities:
In lines 11-12 of claim 348, “logical channel prioritisation” should be corrected to – logical channel [[prioritisation]] prioritization--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "and/or" in line 16 renders the claim indefinite because the scope of the claim is unclear if it is directed to “and” or “or”. Therefore, the metes and bounds of the claim is not established.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the at least one criterion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the second logical channel mapping" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the first timer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
40 recites the limitation "the first timer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the at least one radio bearer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, the phrase "and/or" in line 11 renders the claim indefinite because the scope of the claim is unclear if it is directed to “and” or “or”. Therefore, the metes and bounds of the claim is not established.

Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).

As per claim 29, KOSKELA et al. teach an apparatus comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor (page 2, lines 7-10, an apparatus includes at least one processor, at least one memory including computer program code, the at least one memory and the computer program code may be configured, with the at least one processor) to cause the apparatus at least to: transmit at least one data using a first logical channel having a first set of logical channel parameters (page 14, lines 12-13, an apparatus for transmitting data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), determine whether at least one trigger condition is met (page 11, lines 31-32, monitors the data rates of different logical channels and triggers sending the reconfiguration message to change the priority of a channel); and, if not so, transmit data using a second logical channel having a second set of logical channel parameters (page 14, lines 12-13, an apparatus for transmitting data; page 11, line 32, different logical channels; page 8, line 14, logical channel parameters), and, if so, transmit data using the second logical channel with a modified second threshold).
However KOSKELA et al. do not explicitly teach that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel.
Ericsson in an analogous art teaches that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that the data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach to transmit at least one 
data packet using a logical channel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability to transmit at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit data packets to an user equipment to KOSKELA et al.’s and Ericsson’s apparatus.

As per claim 30, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the at least one trigger condition comprises at least one criterion associated with the first logical channel (page 11, lines 32-33, trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC).

As per claim 31, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of the at least one criterion
(page 11, lines 1-2, the indication may be triggered when a buffer or queuing delay of a certain logical channel exceeds configured threshold values).

As per claim 32, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the at least one trigger condition comprises reception of an indication 
(page 11, lines 1-2, the indication may be triggered when a buffer or queuing delay of a certain logical channel exceeds configured threshold values).

As per claim 33, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the logical channel prioritisation parameters comprise at least one of priority, prioritised bit rate, bucket size duration, and parameters relating to logical channel prioritisation restrictions (page 8, lines 21-24, a new configuration of uplink logical channel parameters transmitted and the new configuration may include at least one of the following parameters: a Prioritized Bit Rate (PBR), a Bucket Size Duration (BSD), and/or a Logical Channel Priority).

As per claim 34, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
Ericsson teaches that the parameters relating to logical channel prioritisation restrictions are associated with configurations of uplink grants for the second logical channel mapping (section 2, page 1, para. 4, UL grant, logical channel restrictions). 

As per claim 35, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of at least one of the first set of logical channel parameters, the second set of channel parameters and one or more 

As per claim 36, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the indication of the one or more modified second set of logical channel parameters comprises an indication of an offset for at least one of the second set of logical channel parameters (page 8, line 30, reconfigure priority and other associated parameters of a certain logical channel).

As per claim 37, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to receive an indication of a time period for which the modified second set of logical channel parameters is to be used (page 8, lines 32-33, the reconfiguration valid for a predetermined period of time; page 8, line 21, a new configuration of logical channel parameters).

As per claim 38, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach the apparatus at least to start a first timer when the modified second set of logical channel parameters is used (page 11, lines 22-23, the maximum duration of the change can be controlled by a timer).

As per claim 41, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
Ericsson teaches to determine, based on at least one trigger condition, to cause data duplication of the at least one radio bearer to restart (section 2, page 2, para. 2, use PDCP control signaling (trigger condition) to enable the duplication; section 1, page 1, para. 2, logical channels, duplicates).
AKIYOSHI teaches data packet (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 42, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to provide an indication to a network that data is to be transmitted using the second logical channel with the modified second set of parameters (page 8, lines 29-31, the NW or the UE may determine a need to reconfigure priority and other associated parameters of a certain logical channel).
AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 43, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to determine, based on the trigger condition, to start a second timer; determine if the trigger condition is valid when the timer expires; and if so, transmit the data using the second logical channel with a modified second set of logical channel parameters or cause packet duplication of at least one radio bearer to stop (page 8, lines 32-33, this reconfiguration may be temporary. For example, the reconfiguration may be valid for a predetermined period of time or valid until a specific condition occurs; page 11, lines 31-33, 

AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 44, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach to determine, based on at least one trigger condition, whether to transmit data using the first logical channel with a modified first set of logical channel parameters (page 11, lines 31-34, monitors the data rates of different logical channels and trigger sending the reconfiguration message to change the priority of a lower priority Logical Channel (LC) to a higher priority LC, if the data rate of the lower priority LC meets a threshold PBRlow, and if the data rate of the higher priority LC meets a PBRhigh threshold).
AKIYOSHI teaches at least one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

As per claim 45, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
Ericsson teaches that the at least one data packet is a protocol data unit, PDU, of a packet data convergence protocol, PDCP, sublayer (section 2, page 2, paragraph 4, PDU, PDCP).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021), Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US  as applied to claim 29 above, and further in view of Horn (US 20060133554 A1).

As per claim 39, KOSKELA et al., Ericsson and AKIYOSHI substantially teach the claimed invention described in claim 29 (as rejected above).
However KOSKELA et al., Ericsson and AKIYOSHI do not explicitly teach to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires.
Horn in an analogous art teaches to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires (para. 48, flushes out the packet buffer if the timer has expired).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al., Ericsson and AKIYOSHI the ability to flush the at least one data packet to be transmitted using the second logical channel from a buffer when the first timer expires as taught by Horn since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to prevent data backlog in the queue and flush away any duplicate packet in the buffer to KOSKELA et al.’s, Ericsson’s and AKIYOSHI’s apparatus.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021), Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US  as applied to claim 29 above, and further in view of Danilov et al. (US 9880870 B1).

As per claim 40, KOSKELA et al., Ericsson and AKIYOSHI substantially teach the claimed invention described in claim 29 (as rejected above).
However KOSKELA et al., Ericsson and AKIYOSHI do not explicitly teach to cause packet duplication of at least one radio bearer to stop when the first timer expires.
Danilov et al. in an analogous art teach to cause packet duplication of at least one radio bearer to stop when the first timer expires (col. 19, lines 47-48, the packet duplication is terminated because a configurable time period has elapsed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al., Ericsson and AKIYOSHI the ability to cause packet duplication of at least one radio bearer to stop when the first timer expires as taught by Danilov et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to terminate transmission of the duplicate data packet on the second logical channel to KOSKELA et al.’s, Ericsson’s and AKIYOSHI’s apparatus.

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).



Ericsson in an analogous art teaches that the data received using the second logical channel is a duplicate of the data received using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that
the data received using the second logical channel is a duplicate of the data received using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach to receive at least one data 
packet using a logical channel.
AKIYOSHI in an analogous art teaches to receive at least one data packet using a logical channel (para. 88, a logical channel for a communication terminal to receive a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability to receive at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of 

As per claim 47, KOSKELA et al., Ericsson and AKIYOSHI teach the additional limitations.
KOSKELA et al. teach that the indication provided to the user equipment to cause the data to be transmitted by the user equipment using the second logical channel having the at least one of the one or more modified second set of logical channel parameters (page 8, lines 29-30, the UE may determine a need to reconfigure priority and/or other associated parameters of a certain logical channel).
AKIYOSHI teaches one data packet to be transmitted using logical channel (page 5, para. 88, a logical channel for a communication terminal to transmit a data packet).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over KOSKELA et al. (WO 2017072410 A1, publication date: May 4, 2017, IDS filed on 04/22/2021) in view of Ericsson ("Dynamic Reconfiguration of Split Bearer or Duplication", 3GPP TSG-RAN WG2 #98, R2-1704374, Agenda : 10.3.3.3, pp. 1-3, Year: 2017, IDS filed on 04/22/2021) and AKIYOSHI (US 20120113989 A1).

As per claim 48, KOSKELA et al. teach transmitting data using a first logical channel having a first set of logical channel parameters (page 14, lines 12-13, transmitting data; page 8, line 14, 
logical channel parameters), and data using a second logical channel having a second set of logical channel parameters (page 8, line 30, priority and other associated parameters of a certain logical channel), determining whether at least one trigger condition is met (page 11, lines 31-32, monitors the data rates of different logical channels and triggers sending the reconfiguration message to change the priority of a channel); and, if so, transmitting the data threshold).
However KOSKELA et al. do not explicitly teach that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel.
Ericsson in an analogous art teaches that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel (Section 1, page 1, para. 2, logical channels to handle duplicates (referred to as “legs”); section 2, page 2, para. 1, for duplication, using the first transmission leg, the second transmission leg; section 2, page 2, para.2, use PDCP control signaling to enable the duplication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. the ability that data to be transmitted using the second logical channel is a duplicate of the data to be transmitted using the first logical channel as taught by Ericsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to improve data transmission reliability to KOSKELA et al.’s apparatus.
KOSKELA et al. and Ericsson do not explicitly teach transmitting at least one 
data packet using a logical channel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus of KOSKELA et al. and Ericsson the ability for transmitting at least one data packet using a logical channel as taught by AKIYOSHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit data packets to an user equipment to KOSKELA et al.’s and Ericsson’s apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111      
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111